internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no 45o tam-136056-14 ------------------------------- taxpayer’s name taxpayer’s address taxpayer’s identification no year s involved date of conference ------------------------------ ------------------------------------------------------------------ ---------------- -------------- ------------------------ legend taxpayer sub x a agency a agency b association industry b c d issue s ------------------------------ ---------------------------------- --------------------- --- -------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------ ------------ ------ ------ --- is sub an eligible_agricultural_business in the trade_or_business of distributing specified agricultural chemicals under sec_45o of the internal_revenue_code tam-136056-14 may sub treat certain expenditures it incurs as qualified chemical security expenditures on the basis that a x is a facility that is used by its lessees to transport specified agricultural chemicals for purposes of sec_45o do certain product manufacturing expenditures incurred by sub in compliance with department of transportation dot and association rules regulations and specifications constitute qualified chemical security expenditures under sec_45o may sub treat certain expenditures incurred with respect to its xs that are not used to transport specified agricultural chemicals as qualified chemical security expenditures under sec_45o must the basis of assets be reduced by the amount allowable under sec_45o before a depreciation deduction is determined for the taxable_year for which the sec_45o credit is claimed conclusion s the determination of whether sub is an eligible_agricultural_business in the trade_or_business of distributing specified agricultural chemicals under sec_45o is inherently factual accordingly we decline to rule on this issue sub may not treat certain incurred expenditures as qualified chemical security expenditures on the basis that a x is a facility that is used by its lessees to transport specified agricultural chemicals for purposes of sec_45o product manufacturing expenditures incurred by sub in compliance with dot and association rules regulations and specifications do not constitute qualified chemical security expenditures under sec_45o sub may not treat expenditures incurred with respect to its xs that are not used to transport specified agricultural chemicals as qualified chemical security expenditures under sec_45o the basis of assets must be reduced by the amount allowable under sec_45o before a depreciation deduction is determined for each taxable_year for which the sec_45o credit is claimed facts sub a subsidiary of taxpayer is a x manufacturer that leases maintains services and repairs the xs that it owns chemical manufacturers make up approximately a of sub’s x leasing customer base tam-136056-14 sub manufactures leases maintains services and repairs xs in accordance with the applicable rules and requirements of dot agency a agency b and the association additionally sub collaborates with dot and agency a on several projects undertaken to enhance the safe and secure transportation of highly hazardous chemicals sub also coordinates with its lessees and others involved with the industry to ensure the safe transportation of chemicals and other hazardous materials under the terms of its full-service leases sub maintains services repairs and fulfills all testing requirements for its xs through its headquarters and network of repair shops if a x needs any of these services the lessee notifies sub and sub arranges to have the x delivered to one of sub’s repair shops sub’s xs are leased in accordance with the terms and conditions detailed in the lease the lease describes the general terms and agreements between sub and the lessee in general under the terms of the lease sub is responsible for maintaining and repairing its xs in accordance with all applicable rules and regulations sub also is responsible for ensuring that any maintenance or repair work is completed and inspected before the x can be used to transport chemicals again the lease requires the lessee to visually examine the x before shipping and provides that the lessee has sole responsibility for determining that each x is in the proper condition for loading and shipment it also provides that the lessee and the lessee’s shipper are responsible for securing any chemicals transported in the x the lease states that sub shall not be liable for any loss or damage to any commodity loaded or shipped in any x regardless of how such loss or damage may be caused it also makes the lessee liable for all damage to the x caused by the negligence or misconduct of lessee its agents or customers regardless of the cause finally the lease requires the lessee to indemnify sub against and hold sub harmless from all claims liabilities losses damages expenditures and expenses arising out of or resulting from the loss of or damage to such commodity or the loading unloading spillage leakage emission or discharge of the commodity in or from the x including without limitation any liability for injury death property damage or environmental pollution sub never has title to the goods shipped in its xs including specified agricultural chemicals in fact federal_law prohibits sub from accessing a x’s travel logs that specify the goods carried by that x on a daily basis therefore sub is unaware of within dot agency a promulgates safety standards for equipment used by the industry within dot agency b issues rules and regulations for xs association is a trade group that works on safety standards maintenance operations leasing servicing and repair rules for the industry tam-136056-14 what goods are being carried by a x and it cannot monitor or participate in the distribution of the goods being carried by a x taxpayer amended its b and c tax returns to claim credits under sec_45o for expenditures incurred during those taxable years for repair shops and certain x manufacturing expenditures on the basis that sub is in the trade_or_business of distributing specified agricultural chemicals and that it incurred expenditures to protect the perimeter of chemicals commodities hazardous substances and agricultural chemicals and for cameras and other security equipment law sec_38 provides a nonrefundable credit against income_tax after all other nonrefundable_credits are claimed for purposes of sec_38 sec_45o provides a percent credit for qualified chemical security expenditures paid_or_incurred after date and before date sec_45o provides that the amount of the sec_45o credit determined with respect to any facility for any taxable_year shall not exceed dollar_figure reduced by the aggregate amount of credits determined under sec_45o with respect to such facility for the five prior taxable years sec_45o limits the amount of the credit to dollar_figure million for any taxable_year sec_45o provides that the term qualified_chemical_security_expenditure means with respect to any eligible_agricultural_business for any taxable_year any amount_paid or incurred by such business during such taxable_year for-- employee security training and background checks limitation and prevention of access to controls of specified agricultural chemicals stored at the facility tagging locking tank valves and chemical additives to prevent the theft of specified agricultural chemicals or to render such chemicals unfit for illegal use protection of the perimeter of specified agricultural chemicals installation of security lighting cameras recording equipment and intrusion detection sensors implementation of measures to increase computer or computer network security conducting a security vulnerability assessment tam-136056-14 implementing a site security plan and such other measures for the protection of specified agricultural chemicals as the secretary may identify in regulation amounts described in the preceding sentence shall be taken into account only to the extent that such amounts are paid_or_incurred for the purpose of protecting specified agricultural chemicals sec_45o provides that the term eligible_agricultural_business means any person in the trade_or_business of selling agricultural products including specified agricultural chemicals at retail predominantly to farmers and ranchers or manufacturing formulating distributing or aerially applying specified agricultural chemicals the term specified_agricultural_chemical is defined under sec_45o to mean-- any fertilizer commonly used in agricultural operations which is listed under-- a sec_302 of the emergency planning and community right-to-know act of b sec_101 of part of title code_of_federal_regulations or c part or of title code_of_federal_regulations and any pesticide as defined in sec_2 of the federal insecticide fungicide and rodenticide act including all active and inert ingredients thereof which is customarily used on crops grown for food feed or fiber sec_280c provides that no deduction shall be allowed for that portion of the expenses otherwise allowable as a deduction taken into account in determining the credit under sec_45o for the taxable_year which is equal to the amount of the credit determined for such taxable_year under sec_45o analysis issue is sub an eligible_agricultural_business in the trade_or_business of distributing specified agricultural chemicals under sec_45o the issue of whether sub is an eligible_agricultural_business in the trade_or_business of distributing specified agricultural chemicals under sec_45o is inherently factual accordingly we decline to rule on this issue tam-136056-14 issue may sub treat certain expenditures it incurs as qualified chemical security expenditures on the basis that a x is a facility that is used by its lessees to transport specified agricultural chemicals for purposes of sec_45o sec_45o provides a limit on the amount of credit that may be claimed with respect to any facility for any taxable_year thus the sec_45o credit is accrued on a per facility basis although the service has not issued guidance concerning what constitutes a facility for purposes of sec_45o specifically the service has issued guidance regarding what constitutes a facility for purposes of other credits under sec_38 that we believe may be applied to sec_45o in revrul_94_31 the service interpreted the term facility in the context of a wind farm for purposes of the sec_45 credit the revenue_ruling concludes that a wind turbine together with its tower and supporting pad comprise the property on a wind farm necessary for the production of electricity from wind_energy the revenue_ruling states that each wind turbine on the wind farm could be separately operated and metered and could begin producing electricity when it is mounted atop a tower thus the revenue_ruling concludes that for purposes of a wind farm the term facility means the wind turbine together with the tower on which the wind turbine is mounted and the pad on which the tower is situated under this revenue_ruling for purposes of the sec_38 credit a facility is a unit of integrated property that can function independently in notice_2008_60 the service provided guidelines for what constitutes an open-loop_biomass facility for purposes of sec_45 the notice states that for purposes of sec_45 an open-loop_biomass facility is a power plant consisting of all components necessary for the production of electricity from open-loop_biomass and if applicable other energy sources the notice concludes that each power plant that is operated as a separate integrated unit is treated as a facility for purposes of sec_45 similarly to revrul_94_31 notice_2008_60 treats each integrated unit that is capable of operating independently in a specific capacity as a facility most recently in notice_2013_29 the service interpreted the term facility for purposes of sec_45 and sec_48 the notice provides that a facility within the meaning of sec_45 generally includes all components of property that are functionally interdependent it also states that e ach such facility can be separately operated and metered and can revrul_94_31 1994_1_cb_16 notice_2008_60 2008_2_cb_178 id at sec_3 id notice_2013_29 2013_1_cb_1085 as clarified by notice_2013_60 2013_2_cb_431 as clarified and modified by notice_2014_46 2014_36_irb_520 as updated by notice_2015_25 2015_13_irb_814 id at sec_4 tam-136056-14 begin producing electricity separately therefore this notice confirms that a facility is an integrated unit that may be operating independently in a specific capacity similar to sec_45o the sec_45 and sec_48 credits are part of the general_business_credit under sec_38 therefore rules regarding what constitutes a facility for purposes of sec_45 and sec_48 should inform what constitutes a facility for purposes of sec_45o in this case sub leases xs to its customers for the customers to transport goods a x cannot transport goods on its own while it may be used to hold goods it cannot locomote by itself and therefore cannot accomplish the transportation of goods independently therefore a x is not an integrated unit capable of operating independently within the meaning of the term facility for purposes of the sec_38 credit including for purposes of sec_45o therefore it is not a facility for purposes of the sec_45o credit finally tax_credits are a matter of legislative grace they are allowed only as clearly provided by statute and the applicable statute is narrow in this regarddollar_figure since a narrow interpretation of the statute is required we believe that categorizing a x as a facility is too far reaching under a strict interpretation of this statute and the commonly used meaning of the term facility therefore it is not reasonable to consider each x as a separate facility under sec_45o since to do so would expand the commonly used definition of a facility and consequently expand the scope of the statute therefore we conclude that sub may not treat certain expenditures incurred as qualified chemical security expenditures under sec_45o because a x is not a facility for purposes of sec_45o issue do certain product manufacturing expenditures incurred by sub in compliance with dot and association rules regulations and specifications constitute qualified chemical security expenditures under sec_45o sec_45o provides that qualified security expenditures shall be taken into account only to the extent that such amounts are paid_or_incurred for the purpose of protecting specified agricultural chemicals emphasis added the bluebook provides the following explanation for the enactment of sec_45o the congress believes that a security tax_credit would help the agricultural industry to properly safeguard agricultural pesticides and fertilizers from the threat of terrorists drug dealers and other criminals these safeguards are necessary to help alleviate a heightened concern as to the vulnerability of chemical storage facilities this credit will help ease the substantial increase in production_costs faced by agriculture related to installing improved security measures that will better protect the american public from the potential threat of terrorism or other illegal activitiesdollar_figure id citing revrul_94_31 1994_1_cb_16 311_us_46 see also 292_us_435 u s v mcferrin stinson 570_f3d_672 5th cir staff of the joint_committee on taxation general explanation of tax legislation enacted in the 110th tam-136056-14 sub manufactures its inventory of xs in compliance with dot and the association’s applicable rules regulations and specifications sub did not incur a substantial increase in production_costs to produce its xs because sub was already required to manufacture the x’s to certain standards in order to lease its xs for operation in the united_states therefore the expenditures that sub incurred to manufacture its xs were not incurred for the specific purpose of protecting specified agricultural chemicals based on the explicit statutory language of sec_45o and the relevant bluebook language we believe that only substantially increased expenditures_for installing improved security measures incurred to protect specified agricultural chemicals and not for other purposes are qualified chemical security expenditures_for purposes of the sec_45o credit issue may sub treat certain expenditures incurred with respect to its xs that are not used to transport specified agricultural chemicals as qualified chemical security expenditures under sec_45o sec_45o specifically identifies the chemicals that a taxpayer must incur costs to protect to be eligible for the credit in no case would sub be entitled to treat certain expenditures incurred with respect to its entire inventory of xs as qualified chemical security expenditures under sec_45o because d of sub’s xs are not used to transport chemicals including specified agricultural chemicals as noted above only a of sub’s customers are chemical manufacturers accordingly only the xs leased by a of sub’s customers are used to transport chemicals including in some cases specified agricultural chemicals based on the explicit statutory language of sec_45o and the relevant bluebook language we interpret the statute to mean that only substantially increased expenditures incurred for protecting agricultural chemicals and not for other purposes are qualified chemical security expenditures_for purposes of the sec_45o credit sub’s xs are not used exclusively to transport specified agricultural chemicals in fact d of sub’s customers are not chemical manufacturers and are not in the trade_or_business of distributing specified agricultural chemicals accordingly the expenditures incurred by sub are not specifically incurred for protecting specified agricultural chemicals and are not qualified chemical security expenditures eligible under sec_45o therefore we conclude that sub cannot claim the sec_45o credit for certain expenditures incurred with respect to xs that are not used to transport specified agricultural chemicals congress p date emphasis added tam-136056-14 issue must the basis of assets be reduced by the amount allowable under sec_45o before a depreciation deduction is determined for the taxable_year for which the sec_45o credit is claimed sec_280c addresses the tax treatment of certain expenses for which credits are allowable the food conservation and energy act of amended this section by inserting new language at sec_280c regarding the sec_45o creditdollar_figure sec_280c credit for security of agricultural chemicals provides that n o deduction shall be allowed for that portion of the expenses otherwise allowable as a deduction taken into account in determining the credit under sec_45o for the taxable_year which is equal to the amount of the credit determined for such taxable_year under sec_45o the bluebook also includes a statement that for purposes of sec_45o t he taxpayer’s deductible expense is reduced by the amount of the credit claimed language found in other portions of sec_280c unlike that found in sec_280c provides a separate rule for taxpayers who capitalize rather than deduct expenses in those cases if the amount of the credit allowable for the taxable_year exceeds the amount allowable as a deduction for the taxable_year for the qualified expenses the amount chargeable to capital_account for the taxable_year for such expenses shall be reduced by the amount of such excess while the language relating to capitalization is absent from sec_280c the express language of sec_45o prevents a taxpayer from taking a deduction for expenses that are taken into account in determining the sec_45o credit therefore we conclude that the basis of assets must be reduced by the amount allowable under sec_45o before a depreciation deduction is determined for each taxable_year for which the sec_45o credit is claimed caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent publaw_110_246 122_stat_1664 hr date act this amendment was made by section c of the act entitled denial of double benefit 14staff of the joint_committee on taxation general explanation of tax legislation enacted in the 110th congress p date sec_280c credit for qualified_clinical_testing_expenses for certain drugs sec_280c qualifying_therapeutic_discovery_project_credit
